On Petition for Rehearing
By the Court,
Coleman, J.:
Appellant has filed a petition for a rehearing in this case, in which it is contended that our interpretation of the testimony is incorrect.
We have again considered the evidence, and are convinced that no other conclusion than the one formerly reached by us can be sustained.
1. It is also insisted that since possession is only prima facie evidence of ownership, the presumption of ownership which we found to have been in the Consolidated *335Motorcar Company at the time.' of' the attachment by Burns is overcome by the bill of sale of appellant. It is unquestionably true that the presumption of ownership which flows from possession merely can be overcome by showing that some person other than the one in possession is the real owner. But while this is true as a general proposition of law, the mere- introduction in evidence of the alleged bill of sale to appellant did not tend to give it a stronger - claim to the car than could have been asserted by the Pope-Hartford Company of Connecticut, the consignor. If appellant had followed up the introduction of its bill of sale by showing affirmatively that the Bank of Italy improperly surrendered the possession of the car to the Consolidated Motorcar Company, there would be some foundation for the contention.
2. Fault is also found with what we said in passing upon the action of the trial court in admitting in evidence the judgment roll in the attachment suit of Burns v. Consolidated Motorcar Company. We quote from the petition for rehearing:
"The court further in its decision says that the pláintiff is bound by the’ judgment which we claimed was erroneously admitted in evidence, because we are privy to that judgment. This is not the law and is not the fact. In order to be a privy to the judgment, the title of the party to the truck must have been in question and must have been passed upon by the court. The mere fact that the property was under attachment for the debt of the Consolidated Motorcar Company does not make the Bank of Italy the true owner of the property privy to that judgment.”
Numerous authorities are quoted to sustain counsel’s contention. We quote from two of them:
"Every person is privy to a judgment or decree who has succeeded to an estate or interest held by one who was a party to such judgment or decree, if the succession occurred after the bringing of the action. ” (24 Am. & Eng. Ency. Law, 2d ed. p. 746.)
*336The converse is stated in another quotation:
"It is well understood, though not usually stated in express terms in works upon the subject, that no one is privy to a judgment whose succession to the rights of property thereby affected occurred previously to the institution of the suit.” (Freeman on Judgments, vol. 1, sec. 162, 4th ed.)
From the authorities quoted, it appears that when one purchases property after a suit is brought, in which the title to it is involved, the purchaser is privy to the judgment; but, on the other hand, if he purchases before the suit is brought, he is not privy to the judgment. From the opinion in this case it appears that appellant did not obtain its bill of sale until nearly seven months after the suit was brought. The fact that the Pope-Hartford Company of Connecticut, from whom appellant got its bill of sale, was not a party to the attachment suit, matters not, for the reason that its title was cut off by reason of the possession of the car passing to the Consolidated Motorcar Company, and the subsequent proceedings.
Respondent makes a motion to dismiss the petition for rehearing for the reason that a copy of it was served by mail instead of in the manner provided in chapter 48, Revised Laws, for the service of notices and other papers.
Rule 15 of this court does not provide in what manner a copy of such petition shall be served; and in view of the fact that we have concluded that the petition should be denied, for the reasons already stated, we do not find it necessary to pass upon the motion, but feel that it would not be out of place to call the attention of the bar to the seriousness of the' point suggested.
The petition for a rehearing is denied.